DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
In re claim 3, “wherein one of the first and second debris guides is positioned forward of the other of the first and second debris guides” in claim 3;
In re claim 15, “wherein the debris guide is angled so that the distance D from the front end of the cutting chamber towards the blades varies.”;  
In re claim 16, “wherein the debris guide has a … wedge shape with a curved back facing inner surface …”;  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1ST SET OF REJECTION
Claim(s) 1, 2, 7, 8, 11, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bovee (US 2,760,327).

a front end of the cutting chamber is open below the mower deck to receive brush and grass as the mower is moved forward (see annotated FIG.7 below);
the undercarriage comprises sidebands (sidewalls 16; one sideband marked) extending downward from the mower deck (specifically from top 24 of housing 10) to form lateral sides of the cutting chamber to prevent discharge of debris laterally from the cutting chamber;

    PNG
    media_image1.png
    428
    886
    media_image1.png
    Greyscale

a gap between ends of the cutting blades and the sidebands has a length L (as shown in modified FIG.5); 
a first debris guide (referring to wall 22 and portion of arcuate section 23 of insert 21) extends downward from the mower deck toward a front end of the cutting chamber and forward of the spindle (see FIG.5); 


    PNG
    media_image2.png
    438
    735
    media_image2.png
    Greyscale

said first debris guide (22) comprises an inner facing surface positioned at a distance D laterally inward from a leading edge of one of the sidebands (as shown in the annotated FIG.5 above); 
the inner facing surface of said first debris guide extends rearwardly to be continuous with or in apposition to said one of the sidebands (as shown in FIG.5); and 
the distance D from the inner facing surface of said first debris guide to said one of the sidebands is from approximately the length L of the gap to approximately twice the length L of the gap, per claims 1 and 11;

further comprising a second debris guide (similar to the wall 22 disclosed in claim 1 but on the opposite side and on an opposite sidewall 16, as shown in FIG.6) similar to the first debris guide, wherein: 
the first and second debris guides are positioned opposite one another toward the front end of the cutting chamber (as suggested by FIGS.5-6), per claim 2.  

wherein said first debris guide (22) is a separate piece from said one of the sidebands (16; see FIGS.5-6), per claim 7;

wherein the cutting chamber (16, 17) is bounded on the back by said sidebands (16, 17; see FIG.5), per claim 8;

wherein the first and second debris guides (22) are straight and parallel to lateral sides of the mower deck and perpendicular to a flat front intake (17) of the mower deck so that distance D is constant along the length of the debris guide (see FIGS.5-6), per claim 14; 

wherein the debris guide (22) has a rectangular block or wedge shape with a curved back facing inner surface having a curvature of a circle with a radius equal to a distance from the spindle to the ends of the blades plus length L (see annotated modified FIG.5 below), per claim 16;

    PNG
    media_image3.png
    377
    584
    media_image3.png
    Greyscale

wherein the curved back facing inner surface of said debris guide is shaped so as to continue a curvature of said one of the sidebands to a point at distance D from a widest part of said one of the sidebands (see modified annotated FIG.5 above), per claim 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1ST SET OF REJECTION
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee.
Regarding claim 3, Bovee discloses the undercarriage of claim 2, except wherein one of the first and second debris guides (22) is positioned forward of the other of the first and second debris guides.  Due to lack of criticality for the arrangement of the first debris guide relative to the second debris guide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first debris guide relative to the second debris guide of Bovee, as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  See MPEP 2144.04.

Claims 5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee, as applied to claim 1 above, and further in view of Davis et al. (US 2,836,024).
Regarding claim 5, Bovee discloses the undercarriage of claim 1, except wherein said first debris guide (22 and 23 of insert 21) and said one of the sidebands (16) are formed from same flange.  It is noted that the first debris guide, which forms part of the insert (21) is used for transforming the lawnmower into a mulcher (as described in col.1, lines 60-65). 
Davis et al. teaches a similar mulcher lawnmower (col.1, lines 47-58) wherein the debris guide is integrated with the sideband such that the debris guide and the sidebands (part of circular wall 21) are formed from same flange, thus creating a space for mulching grass and leaves.

    PNG
    media_image4.png
    316
    753
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debris guide and sideband of Bovee to be formed of the same flange, as taught by Davis et al., as an alternate and sufficient way of fixedly connecting the insert (1) to the sideband of the mower deck.

Regarding claims 18-19, given the modification set forth in the rejection of claim 5 above, the combination of Bovee and Davis et al. further discloses the undercarriage of claim 1, wherein said debris guide is formed by said one of the sidebands (as shown in FIG.2 of Davis et al.), per claim 18;  
wherein said one of the sidebands follows a curvature for said distance D inwardly and extends forward to form said debris guide (as shown in FIG.2 of Davis et al. indicated as “same flange”), per claim 19.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee, as applied to claim 1 above, and further in view of Wolske (US 6,062,013).
Regarding claim 10, Bovee discloses the undercarriage of claim 1, except wherein said undercarriage is configured to enclose more than one spindle.  
Wolske teaches that it is old and well known in the mower art for an undercarriage of a mower to be configured with one cutting chamber enclosing one spindle (see FIG.2) or with more than one cutting chambers to enclose more than one spindle (see FIGS.7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undercarriage of Bovee to enclose more than one spindle, as taught by Wolske, as it is old and well known in the mower art for a mower to have one or more spindles depending on the desired use, which could vary the time required to mow a piece of land.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee (US 2,760,327) in view of Thagard et al. (US 5,657,620) and Wolske (US 6,062,013).
Regarding claim 12, and referring to the rejection of claim 1 set forth above, Bovee discloses a debris guide (21) mounted to a sideband (16) of a rotary mower (10) and means for mounting (spot welds 22a) the debris guide to the sideband (16), 
wherein the debris guide is dimensioned to be attached to a leading edge of the sideband so that an inner facing surface of the debris guide can extend downward from the deck approximately the same distance as the sideband and extend rearwardly to be attached to the sideband (at spot weld 22a, shown in FIG.5) such that a leading edge of said inner facing surface is positioned at a distance D laterally inward from the sideband (see FIG.5 annotated and reproduced below).


    PNG
    media_image2.png
    438
    735
    media_image2.png
    Greyscale

Bovee does not specify the distance D from the inner facing surface of the debris guide to the sideband, which is from 2 cm to 12 cm, as claimed.
However, due to lack of criticality for the specified distance D range, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance D limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  Providing the required distance D of the debris guide ensures that grass are properly cut while preventing collision between the cutting blade ends and the debris guide.

Bovee discloses said means for mounting the debris guide to the sideband comprises a pair of welding (spot welding 22a shown in FIGS.5-6), instead of one or more of a pair of magnets, a pair of bolts, a pair of clamps, and adhesive. 
Thagard et al. teaches that it is old and well known to substitute bolts for welding an alternate means for attaching a debris guide equivalent (chain drape 190) to a mower housing (frame 110)(col.5, lines 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bolts as taught by Thagard et al. for the welds of Bovee as an alternate mounting means sufficient in mounting the debris guide to the mower housing.

Bovee fails to a kit for mounting the debris guide to the rotary mower.
Wolske teaches that it is old and well known to provide a debris guide (sheer screen 105) and mounting means (bolts 109) for converting a rotary mower into a mulching mower using a kit (col.7, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debris guide and mounting means of Bovee so as to be a kit as taught by Wolske in order to convert a conventional rotary mower into a mulching mower, and thus provide a more adaptable mower..

Regarding claim 13, the combination of Bovee, Thagard et al. and Wolske discloses the kit of claim 12, wherein the debris guide is a bent ribbon of sheet metal (col.4, lines 51-54) and the debris guide comprises two or more through holes (Bovee shows two spot weld 22a in figs.5-6, but would need to be converted into holes in order to utilize bolts as taught by Thagard et al.) configured for bolts to span a distance from the inner facing surface of the debris guide to an outer surface of the sideband.  
Bovee does not specify the type of metal used.
Wolske further teaches that it is old and well known in the mower art for a debris guide (106) to be made of steel or aluminum (col.5, lines 20-2 and lines 36-38), as such materials are readily available material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debris guide of the combination to be made of steel or aluminum, as taught by Wolske, since the use of such materials in a mower is old and well known in the mower art and, further, is readily available material.

2ND SET OF REJECTION
Claims 1, 2, 7-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottenberg (US 3,157,014) in view of Hansen et al. (US 4,502,271).
Regarding claims 1 and 11, Bottenberg discloses a rotary mower (16; see FIG.1) comprising an undercarriage of a rotary mower deck (14) comprising a cutting chamber (located within housing 16; see FIGS.1 and 3) configured to enclose at least two cutting blades (12) attached to a spindle (see FIG.1, unnumbered part of gearbox 42), wherein: 
a front end (end with narrow flange 48) of the cutting chamber is open below the mower deck to receive brush (see FIG.1) and grass as the mower is moved forward;
the undercarriage comprises sidebands (56, 58) extending downward from the mower deck to form lateral sides of the cutting chamber to prevent discharge of debris laterally from the cutting chamber;
a gap between ends of the cutting blades and the sidebands has a length L (indicated as “L” in FIG.3 below), per claims 1 and 11.

    PNG
    media_image5.png
    449
    794
    media_image5.png
    Greyscale

Bottenberg fails to disclose a first debris guide.
Hansen et al. teaches providing a similar rotary mower with a first debris guide (baffle 70), wherein the first debris guide (70) extends downward from the mower deck toward a front end of the cutting chamber and forward of the spindle (see FIGS.2-4); 

    PNG
    media_image6.png
    498
    878
    media_image6.png
    Greyscale

said first debris guide (70) comprises an inner facing surface (indicated in FIG.3 above) positioned at a distance D (indicated as “D” in FIG.3 above) laterally inward from a leading edge of one of the sidebands (indicated in FIG.3 above); 
the inner facing surface of said first debris guide (70) extends rearwardly to be continuous with or in apposition to said one of the sidebands (33, 36; see FIG.3 above); and 
the distance D from the inner facing surface of said first debris guide to said one of the sidebands is from approximately a length L of the gap to approximately twice the length L of the gap;
wherein the debris guide (70) are “provided for enhancing a relatively uniform distribution across the rear of the blade housing (24) of the grass clippings which are impelled toward one side of the blade housing (24)” (col.4, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undercarriage of Bottenberg to include a debris guide, as taught by Hansen et al. in order to enhance a relatively uniform distribution across the rear of the blade housing.


Regarding claims 2, 7-10, and 15, the combination of Bottenberg and Hansen et al. discloses further comprising a second debris guide similar to the first debris guide (similar to the wall 70 of Hansen et al as disclosed in claim 1, but used on the other side 58 of Bottenberg as shown in FIG.3 of Bottenberg), wherein: 
the first and second debris guides (70 of Hansen et al.) are positioned opposite one another toward the front end of the cutting chamber (due to the combination and teaching of Hansen et al.), per claim 2.  

wherein said first debris guide (70) is a separate piece from said one of the sidebands (70; see FIG.3 of Hansen et al.), per claim 7;

wherein the cutting chamber is bounded on the back by said sidebands (refer to 36 in FIG.3 of Hansen et al., as used in FIG.3 of Bottenberg), per claim 8;  

wherein said sidebands (58, 56 of Bottenberg) comprise an opening (between extensions 56b and 59b of Bottenberg) configured to allow cutting debris to exit the back of the cutting chamber (as indicated by the arrows shown in FIG.3 of Bottenberg), per claim 9;

wherein said undercarriage is configured to enclose more than one spindle (one for gearbox 46 and another for gearbox 46, as shown in FIGS.1 and 3 of Bottenberg), per claim 10;  

wherein the debris guide (70) is angled so that the distance D from the front end of the cutting chamber towards the blades varies (see FIG.3 of Hansen et al.), per claim 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671